COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      David Kirkland v. The State of Texas

Appellate case number:    01-15-01018-CR

Trial court case number: 1467730

Trial court:              179th District Court of Harris County

Date motion filed:        January 18, 2017

Party filing motion:      Appellee

       It is ordered that the motion for rehearing is DISMISSED as moot.


Judge’s signature: /s/ Sherry Radack
                          Acting individually      Acting for the Court



Date: February 14, 2017